Johns, C. J.,
thought this case distinguishable from those cited by Hall and was for admitting the testimony.
R. Cooper, J.,
thought this case not so strong as that cited from 3 East 2, and was for rejecting the testimony. Davis, J., same opinion.
*515So the testimony was rejected.
Bidgely prayed a bill of exceptions to the opinion of the Court.
Note. In this case the jury, not being able to agree upon a verdict, were discharged by consent by withdrawing one of the panel. (So that the point in this case may be said to have been determined that paroi evidence cannot be admitted to prove that a general judgment against an administrator was entered by mistake, instead of a special judgment of assets, in an action of debt on that judgment suggesting a devastavit.)